Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the claims filed 06/02/2022 are accepted. Claims 1-3, 5-6, 8, 10-11, and 18-20 are amended; and claims 8-9 are cancelled.
	Applicant’s amendments to the drawings filed 06/02/2022 are accepted. 
	Applicant’s amendments to the specification filed 06/02/2022 are accepted.
Response to Arguments
2)	Applicant’s arguments, see section titled “Drawings”, filed 06/02/2022, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see section titled “Specification”, filed 06/02/2022, with respect to the specification have been fully considered and are persuasive.  The objections of the specifications have been withdrawn.
Applicant’s arguments, see section titled “Claim Objections”, filed 06/02/2022, with respect to the claims have been fully considered and are persuasive.  The objections of the claims have been withdrawn.
Applicant’s arguments, see section titled “Claim Rejections – 35 USC § 112”, filed 06/02/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 1-22 have been withdrawn.
Applicant’s arguments with respect to claims 1-8 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5)	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the U-shaped retaining member/detent" in line 3.  There is insufficient antecedent basis for this limitation in the claim, as the dependency of claim 10 was changed from claim 9 to claim 1, which does not provide antecedent basis for “the U-shaped retaining member/detent”. For the purposes of examination, Examiner will interpret “The method of claim 1” of claim 10, line 1, as “The method of claim 9”.
Claim Rejections - 35 USC § 102
6)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8)	Claims 1, 3, and 18-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shluzas et al. (WO2018085467), hereinafter Shluzas. 
	Regarding claim 1, Shluzas teaches a method for preparing a pre-filled multi-chamber injection system (as shown in Figs. 11A-E), the method comprising:
	introducing a first medicine component (Fig. 11A; 254) into a distal end (end near Fig. 11A; 254) of a body interior (Fig. 11A; 34) of an injection system body, wherein the injection system body defines an open proximal end (where Fig. 11A; 32 is inserted), the body interior, and an open distal end (where Fig. 11A; 42 is inserted) (Examiner interprets Shluzas to meet the qualifications of the method, as the first medicine component existing where it does within the device is evidence for the step having been completed);
	disposing a distal stopper member (Fig. 11A; 36) in the body interior through the open proximal end of the injection system body of the injection system body, the distal stopper member and the injection system body defining proximal (Fig. 11A; 40) and distal (Fig. 11A; 42) chambers in the body interior, wherein the first medicine component is disposed in the distal chamber (as shown in Fig. 11A) (Examiner interprets Shluzas to meet the qualifications of the method, as the first medicine component and distal stopper existing where they do within the device is evidence for the step having been completed);
	introducing a second medicine component (Fig. 11A; 252) into the body interior;
	disposed a proximal stopper (Fig. 11A; 32) in the body interior through the open proximal end of the injection system body, such that the proximal stopper defines a proximal end of the proximal chamber (as shown in Fig. 11A), wherein the second medicine component is disposed in the proximal chamber (as shown in Fig. 1A) (Examiner interprets Shluzas to meet the qualifications of the method, as the second medicine component and proximal stopper existing where they do within the device is evidence for the step having been completed);
	inserting an elongate member (Fig. 11A; 46) at least partially into the body interior, the elongate member having a plurality of flow channels (Fig. 11C; 270) for fluidly coupling the proximal and distal chambers (as shown in Fig. 11D) and a proximal end (Fig. 11C; 84) configured to penetrate the distal stopper member with distal movement of the distal stopper member relative to the injection system body [Paragraphs 0082-0083] (Examiner interprets Shluzas to meet the qualifications of the method, as the elongate member existing where it does within the device is evidence for the step having been completed); and
	coupling a plunger member (Fig. 11A; 44) to the proximal stopper member (as shown in Fig. 11A).
	Regarding claim 3, Shluzas teaches the method of claim 1, wherein introducing the first medicine component into the distal end of the body interior comprises introducing a powder or solid into the distal end of the body interior [Paragraph 0077].
	Regarding claim 18, Shluzas teaches the method of claim 1, further comprising coupling a flange (Fig. 11A; 33) to the injection system body such that the flange is prevented from moving along a longitudinal axis (via Fig. 11A; 302) and the plunger member is movable on the longitudinal axis relative to the flange [Paragraph 0084].
	Regarding claim 19, Shluzas teaches the method of claim 18, further comprising coupling the plunger member to the proximal stopper member to facilitate movement of the proximal stopper member along the longitudinal axis [Paragraph 0084].
Claim Rejections - 35 USC § 103
9)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11)	Claims 1, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Werk et al. (U.S. PGPUB 20180256818), hereinafter Werk, in view of Shluzas.
	Regarding claim 1, Werk teaches a method for preparing a pre-filled multi-chamber injection system (as shown in Fig. 6), the method comprising:
	Introducing a first substance (Fig. 5C; 78) into a distal end (Fig. 6A; 238) of a body interior (where 78 is introduced) of an injection system body (Fig. 6A; 18), wherein the injection system body defines an open proximal end (Fig. 6A; 228), the body interior, and an open distal end [Paragraph 0063] (as shown in Figs. 6A-C);
	disposing a distal stopper (Fig. 6B; 38) in the body interior through the open proximal end of the injection system [Paragraph 0064], the distal stopper member and the injection system body defining proximal and distal chambers in the body interior (as shown in Fig. 6B), wherein the first substance is disposed in the distal chamber;
	introducing a second substance (Fig. 6F; 88) into the body interior (as shown in Fig. 6F);
	disposing a proximal stopper member (Fig. 6G; 48) in the body interior through the open proximal end of the injection system body [Paragraph 0065], such that the proximal stopper member defines a proximal end of the proximal chamber, wherein the second substance is disposed in the proximal chamber (as shown in Fig. 6G); and
	coupling a plunger member (Fig. 3; 60) to the proximal stopper member.
However, Werk fails to teach inserting an elongate member at least partially into the body interior, the elongate member having a plurality of flow channels for fluidly coupling the proximal and distal chambers and a proximal end configured to penetrate the distal stopper member with distal movement of the distal stopper relative to the injection system body. 
Shluzas teaches inserting an elongate member (Fig. 11A; 46) at least partially into the body interior, the elongate member having a plurality of flow channels (Fig. 11C; 270) for fluidly coupling proximal (Fig. 11A; 40) and distal (Fig. 11A; 42) chambers (as shown in Fig. 11D) and a proximal end (Fig. 11C; 84) configured to penetrate the distal stopper member with distal movement of the distal stopper member relative to the injection system body [Paragraphs 0082-0083] (Examiner interprets Shluzas to meet the qualifications of the method, as the elongate member existing where it does within the device is evidence for the step having been completed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Werk to include inserting an elongate member at least partially into the body interior, the elongate member having a plurality of flow channels for fluidly coupling the proximal and distal chambers and a proximal end configured to penetrate the distal stopper member with distal movement of the distal stopper relative to the injection system body, as taught by Shluzas. Doing so would allow for communication between the proximal and distal chambers [Paragraph 0082-0083].
Regarding claim 18, Werk, in view of Shluzas teaches the method of claim 1. While Werk, in view of Shluzas teaches the plunger member being moveable on a longitudinal axis (as shown in Fig. 3), Werk, in view of Shluzas fails to explicitly teach the method further comprising coupling a flange to the injection system body such that the flange is prevented from moving along a longitudinal axis and the plunger member is movable on the longitudinal axis relative to the flange.
	Werk further teaches a separate embodiment of a method which comprises coupling a flange (where 220 is pointing to in Fig. 3i) to the injection system body such that the flange is prevented from moving along a longitudinal axis (as shown in Figs. 3i-v) and the plunger member is movable on the longitudinal axis relative to the flange (as shown in Figs. 3i-v).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Werk, in view of Shluzas to teach the method further comprising coupling a flange to the injection system body such that the flange is prevented from moving along a longitudinal axis and the plunger member is movable on the longitudinal axis relative to the flange, as taught by a further embodiment of Werk. Werk teaches that “Various mechanical, compositional, structural, electrical, and operational changes may be made without departing from the spirit and scope of this description and the claims” [Paragraph 0066], thus making the modification within the scope of the art.
	Regarding claim 19, Werk, in view of Shluzas teaches the method of claim 1, further comprising coupling the plunger to the proximal stopper member to facilitate movement of the proximal stopper member along the longitudinal axis (as described in relation to Fig. 3) [Paragraph 0058].
	Regarding claim 20, Werk, in view of Shluzas teaches the method of claim 1, wherein the injection system body, the elongate member, and the proximal and distal stopper members are pre-sterilized [Paragraphs 0028].
12)	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shluzas in view of Grimard (JP-07213609), hereinafter Grimard.
	Regarding claim 2, Shluzas teaches the method of claim 1, wherein introducing the first substance into the distal end of the body interior comprises introducing a lyophilized drug component into the distal end of the body interior [Paragraph 0076]. However, Shluzas fails to teach the method further comprising introducing a liquid into the distal end of the body interior and lyophilizing the liquid.
	Grimard teaches a method of introducing a liquid (Fig. 6; 64) into a distal end (Fig. 6; 16) of a body interior (Fig. 6; 20) and lyophilizing the liquid [Paragraph 0018].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shluzas to include introducing a liquid into the distal end and lyophilizing the liquid, as taught by Grimard. Doing so would allow for increasing the life-span of the liquid [Paragraph 0003].
	Regarding claim 11, Shluzas teaches the method of claim 1. However, Shluzas fails to teach the method further comprising lyophilizing the first substance in the distal chamber before coupling the elongate member to the distal end of the injection system.
	Grimard teaches a method of introducing a substance (Fig. 6; 64) into a distal end (Fig. 6; 16) of a body interior (Fig. 6; 20) and lyophilizing the substance [Paragraph 0018] before coupling an elongate member (Fig. 9; 52) to a distal end (Fig. 9; 26) of the injection system body.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shluzas to include lyophilizing the first substance before coupling the elongate member to the distal end of the injection system body, as taught by Grimard. Doing so would allow for increasing the life-span of the first substance [Paragraph 0003].	
13)	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Werk, in view of Shluzas, further in view of Nasker (U.S. PGPUB 20190038829), hereinafter Nasker.
	Regarding claim 4, Werk, in view of Shluzas teaches the method of claim 1, further comprising disposing the injection system body in a first configuration (as shown in Figs. 6A) before disposing the distal stopper member in the body interior. However, Werk, in view of Shluzas fails to teach wherein the method further comprises disposing the injection system body in a rack, and wherein, when the injection system body is in the first configuration, the distal end of the injection system is pointed in a downward direction.
	Werk teaches a further embodiment wherein an injection system body (Fig. 5; 19) is disposed in a first configuration before disposing a distal stopper (Fig. 5C; 39) in a body interior, wherein, when the injection system body is in the first configuration, a distal end (Fig. 5A; 239) of the injection system body is pointed in a downward direction (as shown in Figs. 5A-B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Werk, in view of Shluzas to include wherein, when the injection system body is in the first configuration, the distal end of the injection system is pointed in a downward direction, as taught by a further embodiment of Werk. Werk teaches that “Various mechanical, compositional, structural, electrical, and operational changes may be made without departing from the spirit and scope of this description and the claims” [Paragraph 0066], thus making the modification within the scope of the art.
	However, Werk, in view of Shluzas fails to teach wherein the method further comprises disposing the injection system body in a rack.
	Nasker teaches a rack (Fig. 2; 8) for the organization of pre-filled injection systems (Fig. 2; 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Werk, in view of Shluzas to include disposing the injection system body in a rack, as taught by Nasker. Doing so would have allowed for easy gripping and organization of the injection system bodies during filling etc. [Paragraph 0003].
	Regarding claim 5, Werk, in view of Shluzas, in view of Nasker teaches the method of claim 4, further comprising turning the injection system body in the rack to a second configuration (as shown in Werk Fig. 6b) before introducing the first medicine component into the distal chamber through the open distal end (as shown in Fig. 6C)
	wherein, when the injection system body is in the second configuration, the proximal end of the injection system body is pointed in a downward direction (as shown in Fig. 6C).
	Regarding claim 6, Werk, in view of Shluzas, in view of Nasker teaches the method of claim 5, further comprising returning the injection system body in the rack to the first configuration (as shown in Fig. 6E) before introducing the second medicine component into the body interior and disposing the proximal stopper member in the body interior (as shown in Figs. 6F-G).
	Regarding claim 7, Werk, in view of Shluzas, in view of Nasker teach the method of claim 6, wherein the rack comprises a feature (Nasker Fig. 2; 14) to hold the injection system body in the first and second configurations in the rack [Nasker Paragraph 0024].
14)	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shluzas.
Regarding claim 8, Shluzas teaches the method of claim 1, the distal stopper member comprising a funnel (internal to Fig. 11C; 310). While it appears that this funnel would serve the function of guiding the elongate member proximal end to a center of the distal stopper member, Shluzas fails to explicitly teach the method further comprising the funnel guiding the elongate member proximal end to a center of the distal stopper member.
A further embodiment of Shluzas teaches a funnel (Fig. 8I; 115) that guides an elongate member (Fig. 8I; 110) to the center of a needle retention feature (Fig. 8I; 712).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shluzas to explicitly teach wherein the funnel guides the elongate member proximal end to a center of the distal stopper member, as similar teachings are found within other embodiments of the art.
15)	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Werk, in view of Shluzas, further in view of Griebel et al. (U.S. PGPUB 20060168916), hereinafter Griebel.
	Regarding claim 12, over Werk, in view of Shluzas teaches the method of claim 1. However, Werk, in view of Shluzas fails to teach the method further comprising utilizing a pressure differential on proximal and distal sides of the proximal stopper member to insert the proximal stopper member into the body interior through the open proximal end of the injection system.
	Griebel teaches a method for preparing a pre-filled injection system (as shown in Fig. 6) comprising:
	introducing a first substance (Fig. 6; 34) into a distal end of a body interior of an injection system body (Fig. 6; 32), wherein the injection system body defines an open proximal end (where 44 is attached), the body interior, and a distal end;
	disposing a proximal stopper member (Fig. 6; 30) in the body interior through the open proximal end of the injection system body, such that the proximal stopper member defines a proximal end of a chamber;
	further comprising utilizing a pressure differential on proximal and distal sides of the proximal stopper to insert the proximal stopper member into the body interior through the open proximal end of the injection system (as shown in Fig. 6) [Paragraph 0021].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Werk, in view of Shluzas to further comprise utilizing a pressure differential on proximal and distal sides of the proximal stopper member to insert the proximal stopper member into the body interior through the open proximal end of the injection system, as taught by Griebel. Doing so would have allowed for precise and contamination free placement of the proximal stopper member, as taught by Griebel [Paragraph 0008].
	Regarding claim 13, Werk, in view of Shluzas, in view of Griebel teaches the method of claim 12, further comprising maintaining a vacuum in the proximal chamber during insertion of the proximal stopper member into the body interior through the open proximal end of the injection system body [Griebel, Paragraph 0021].
	Regarding claim 14, Werk, in view of Shluzas, in view of Griebel teaches the method of claim 12, further comprising disposing the proximal stopper member above the open proximal end of the injection system body before inserting the proximal stopper member into the body interior (as shown in Griebel Fig. 6) (Examiner interprets the prior art to meet this claim limitation, as the proximal stopper member, while moving towards the open proximal end of the injection system body, must at some point be above the open proximal end to then therefore entire the open proximal end).
	Regarding claim 15, Werk, in view of Shluzas teaches the method of claim 1. However, Werk, in view of Shluzas fails to teach the method further comprising disposing a tube adjacent the proximal stopper member such that the proximal chamber is fluidly coupled to an atmosphere during insertion of the proximal stopper member into the body interior through the open proximal end of the injection system body.
	Griebel teaches a method for preparing a pre-filled injection system (as shown in Fig. 6) comprising:
	introducing a first substance (Fig. 6; 34) into a distal end of a body interior of an injection system body (Fig. 6; 32), wherein the injection system body defines an open proximal end (where 44 is attached), the body interior, and a distal end;
	disposing a proximal stopper member (Fig. 6; 30) in the body interior through the open proximal end of the injection system body, such that the proximal stopper member defines a proximal end of a chamber;
	further comprising disposing a tube (Fig. 6; 38) adjacent the proximal stopper member such that the proximal chamber is fluidly coupled to an atmosphere (via port 40, Fig. 6) during insertion of the proximal stopper member into the body interior through the open proximal end of the injection system body.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Werk, in view of Shluzas to further comprise disposing a tube adjacent the proximal stopper member such that the proximal chamber is fluidly coupled to an atmosphere during insertion of the proximal stopper member into the body interior through the open proximal end of the injection system body, as taught by Griebel. Doing so would have allowed for precise and contamination free placement of the proximal stopper member, as taught by Griebel [Paragraph 0008].
16)	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Werk, in view of Shluzas, further in view of Shigeru (JP-07265423), hereinafter Shigeru.
	Regarding claim 16, Werk, in view of Shluzas teaches the method of claim 1. However, Werk, in view of Shluzas fails to teach the method further comprising maintaining a vacuum in the distal chamber during the method.
	Shigeru teaches a method for preparing a pre-filled multi-chambered injection system (as shown in Fig. 1), the method comprising:
	introducing a first substance (Fig. 1; 10) into a distal end of a body interior of an injection system body (Fig. 1; 2), wherein the injection system body defines an open proximal end (Fig. 1; 2c), the body interior, and a distal end (Fig. 1; 2a);
	disposing a distal stopper member (Fig. 1; 4) in the body interior through the open proximal end of the injection system body (as shown in Fig. 4), the distal stopper member and the injection system body defining proximal and distal chambers (as shown in Fig. 7);
	introducing a second substance (Fig. 1; 12) into the body interior;
	disposing a proximal stopper (Fig. 1; 20) in the body interior through the open proximal end of the injection system body (as shown in Fig. 11), such that the proximal stopper member defines a proximal end of the proximal chamber (as shown in Fig. 11), wherein the second substance is disposed in the proximal chamber (as shown in Fig. 11),
	further comprising maintaining a vacuum in the distal chamber during the method [Paragraph 0018].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed method to have modified the method of Werk, in view of Shluzas to further comprise maintaining a vacuum in the distal chamber during the method, as taught by Shigeru. Doing so would allow for precise placement of the distal stopper member during disposition of the distal stopper member in the body interior, as well as mitigate contamination [Paragraphs 0018-0019].
	Regarding claim 17, Werk, in view of Shluzas teaches the method of claim 1. However, Werk, in view of Shluzas fails to teach the method further comprising performing one or more steps of the method in a vacuum.
	Shigeru teaches a method for preparing a pre-filled multi-chambered injection system (as shown in Fig. 1), the method comprising:
	introducing a first substance (Fig. 1; 10) into a distal end of a body interior of an injection system body (Fig. 1; 2), wherein the injection system body defines an open proximal end (Fig. 1; 2c), the body interior, and a distal end (Fig. 1; 2a);
	disposing a distal stopper member (Fig. 1; 4) in the body interior through the open proximal end of the injection system body (as shown in Fig. 4), the distal stopper member and the injection system body defining proximal and distal chambers (as shown in Fig. 7);
	introducing a second substance (Fig. 1; 12) into the body interior;
	disposing a proximal stopper (Fig. 1; 20) in the body interior through the open proximal end of the injection system body (as shown in Fig. 11), such that the proximal stopper member defines a proximal end of the proximal chamber (as shown in Fig. 11), wherein the second substance is disposed in the proximal chamber (as shown in Fig. 11),
	further comprising performing one or more steps of the method in a vacuum [Paragraph 0018].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed method to have modified the method of Werk, in view of Shluzas to further comprise performing one or more steps of the method in a vacuum, as taught by Shigeru. Doing so would allow for precise placement of the distal stopper member during disposition of the distal stopper member in the body interior, as well as mitigate contamination [Paragraphs 0018-0019].
17)	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Werk, in view of Shluzas, as taught by Abboud et al. (U.S. PGPUB 20180105294), hereinafter Abboud.
	Regarding claim 21, Werk, in view of Shluzas teaches the method of claim 1. However, Werk, in view of Shluzas does not explicitly teach the method further comprising preparing a plurality of pre-filled multi-chambered injection systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Werk, in view of Shluzas to further comprise preparing a plurality of pre-filled multi-chambered injection systems, as it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04 VI.B.) (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). In this case, the duplication of the method to prepare a plurality of pre-filled multi-chamber injection systems is not unexpected.
Additionally, Abboud teaches that it is known to pre-fill a plurality of injection systems [Paragraph 0039]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Werk, in view of Shluzas to further comprise preparing a plurality of pre-filled multi-chambered injection systems, as taught by Abboud. 
18)	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Werk, in view of Shluzas, further in view of Wong (U.S. PGPUB 20140296791), hereinafter Wong.
	Regarding claim 22, Werk, in view of Shluzas teaches the method of claim 1. However, Werk, in view of Shluzas fails to teach the method further comprising introducing a third substance into the body interior through the open proximal end; and
	disposing a second proximal stopper in the body interior through the open proximal end of the injection system body, such that the second proximal stopper defines a proximal end of a second proximal chamber, wherein the third substance is disposed in the second proximal chamber.
	Wong teaches a method for preparing a pre-filled multi-chamber injection system (as shown in Fig. 1), the method comprising:
	introducing a first substance (Fig. 1; 14a) into a distal end of a body interior of an injection system body, wherein the injection system body defines an open proximal end (end of 12 closest to 16), the body interior, and an open distal end (end of 12 closest to 17);
	disposing a distal stopper member (Fig. 1; 13a) in the body interior through the open proximal end of the injection system body, the distal stopper member and the injection system body defining proximal and distal chambers in the body interior (as shown by Fig. 1), wherein the first substance is disposed in the distal chamber;
	introducing a second substance (Fig. 1; 14d) into the body interior;
	disposing a proximal stopper member (Fig. 1; 13e) in the body interior through the open proximal end of the injection system body, such that the proximal stopper member defines a proximal end of the proximal chamber, wherein the second substance is disposed on the proximal chamber (as shown in Fig. 1); and
	coupling a plunger member (Fig. 1; 16) to the proximal stopper member,
further comprising introducing a third substance (Fig. 1; 14c) into the body interior through the open proximal end; and
	disposing a second proximal stopper member (Fig. 1; 13d) in the body interior through the open proximal end of the injection system body, such that the second proximal stopper member defines a proximal end of a second proximal chamber (as shown in Fig. 1), wherein the third substance is disposed in the second proximal chamber.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Werk, in view of Shluzas to further comprise introducing a third substance into the body interior through the open proximal end; and disposing a second proximal stopper in the body interior through the open proximal end of the injection system body, such that the second proximal stopper defines a proximal end of a second proximal chamber, wherein the third substance is disposed in the second proximal chamber, as taught by Wong. Doing so would allow for dispensing more substances simultaneously, as taught by Wong. 
Additionally, it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04 VI.B.) (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). In this case, the duplication of the substances and proximal stopper would lead to the result of being able to create further chambers for the sequential delivery or mixing of more substances, which is not unexpected.
Allowable Subject Matter
19)	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
20)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
21)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.T.S./Examiner, Art Unit 3783  
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783